DETAILED ACTION
The Examiner has inherited this case from another Examiner.
On Monday, November 22, 2021, the Examiner conducted a pre-appeal conference with Supervisor Anna Jiang and Quality Assurance Specialist Jon Epperson.  It was agreed at that time to withdraw the obviousness rejection and non-statutory double patent rejection made by the previous Examiner against claim 12.  See Pre-Brief Appeal Conference (form 2297) mailed to Applicants on 12/01/2021.
The Examiner acknowledges talking with Applicants’ Representative by phone on December 3, 2021 to secure an Examiner’s Amendment changing the dependency of claim 23 so that claim 23 depends on claim 21 instead of canceled claim 22.  However, since the phone conversation, the Examiner has discovered prior art against the combination claims 24-26.  Therefore, this Action is mailed as a Non-Final Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/308,690
This Office Action is responsive to the amended claim-set of February 24, 2021.
Claims 12-18, 20-21, and 23-26 have been examined on the merits.  Claim 12 is currently amended.  Claims 13-14, 17, 20-21, 23, and 26 are previously presented.  Claims 15-16, 18, and 24-25 are original.
Priority
Applicants identify the instant application, Serial #:  16/308,690, filed 12/10/2018, and having 1 RCE-type filing therein, as a national stage entry of PCT/EP2017/063950, International Filing Date: 06/08/2017, which claims foreign priority to Italian patent application 102016000059838, filed 06/10/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ Reply (Pre-Brief Conference Request) of October 21, 2021.
The Examiner has reviewed the Reply of 10/21/2021.
The obviousness rejection (starting on page 2 of previous Office Action) is withdrawn.  Applicants’ persuasive traversal/Reply of 10/21/2021 permits this Examiner to render moot the obviousness rejection made by the previous Examiner.
Applicants’ make the following persuasive points which result in rendering moot the obviousness rejection against all pending claims:
SESTITO I is not prior art since the cited compounds vary from base claim 12 at least with R1 and R2.  Claim 12 requires that both R1 and R2 cannot simultaneously be H whereas cited Formula II of SESTITO I has hydrogen at locales R1 and R2
LIND does not cure the deficiencies of SESTITO I since LIND fails to disclose whether R1, L2, X, and L1 in some combination form the same linker as the linker of the claimed formula I of claim 12.
Furthermore, LIND compound 179 fails to include the same linker as instant Formula I of base claim 12.
SESTITO II does not cure the deficiencies of SESTITO I and/or LIND since the cited Formula FC85 from SESTITO II fails to disclose the linker of instant Formula I and the provisio that R1 and R2 cannot both be H.
The previous Examiner failed to explain how LIU cures any of the previous structural deficiencies.
The declaration from Dr. Sestito (paragraph 7 on seventh page of Remarks of 02/24/2021) maintains that the connection between Akt and Aurora A is not sufficient for a skilled artisan to presume that a compound having inhibition properties on Akt would also have inhibition properties on Aurora A.  It is for this reason that the obviousness rejection can be withdrawn against claims 12 and 24.
Moreover, the non-statutory double patent rejection (see page 4 of previous Office Action) against U.S. 10,351,548 B2 is withdrawn.  Applicants’ persuasive Reply of 10/21/2021 indicate that H or Me are not obvious homologs because replacement of a methyl with a H in the instant compounds significantly affects their activity, which is an unexpected property.  A review of the ‘548 claims does not retrieve any compound wherein R1 and R2 (instant claim 12) are not simultaneously H.  None of the ‘548 claims obey the provisio of instant claim 12.

New Objections and Rejections made by Inheriting Examiner not previously made of Record

Claim Objections
Claims 17-18 are objected to since the compounds are listed in a run-on paragraph.  Please revise so that one compound is differentiated from another in this list by indenting each new compound and separating one from another with a semicolon and also placing the word -- and -- in between the last two compounds.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 23 does not further limit canceled base claim 22.  It is improper for one claim to depend on a canceled claim (such as canceled claim 22).
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VERTEX (WO 2007/015923 A2, referenced in IDS of 03/15/2021).
The reference VERTEX paragraph [0009] teaches a pharmaceutical combination comprising at least one PDK1 inhibitor and at least one Aurora A kinase inhibitor, thereby anticipating claim 24.
Furthermore, VERTEX paragraphs [0001], [0010], and [00114] teach methods of treating the diseases of claim 26.  Therefore, VERTEX anticipates claim 26.
Canceling claims 24 and 26 will render moot this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25 rejected under 35 U.S.C. 103 as being unpatentable over:
HONG (Hong, Xin, et al.  “The selective Aurora-A kinase inhibitor MLN8237 (alisertib) potently inhibits proliferation of glioblastoma neurosphere tumor stem-like cells and potentiates the effects of temozolomide and ionizing radiation.”  Cancer Chemother Pharmacol. (2014 May), Vol. 73, Issue 5, pp. 1-14), 
in view of:
MEDINA (Medina, Jesus.  “Selective 3-Phosphoinositide-Dependent Kinase 1 (PDK1) Inhibitors:  Dissecting the Function and Pharmacology of PDK1.”  J. Med. Chem. (2013), Vol. 56, pp. 2726-2737).

The instant claims are drawn to a pharmaceutical combination comprising at least one PDK1 inhibitor MP7 and at least one Alisertib AurA inhibitor.

Determining the scope and contents of the prior art:
The reference HONG teaches that alisertib is an Aurora-A kinase inhibitor and is known to have medicinal utility as a chemotherapeutic agent for fighting cancer.  Alisertib also acts to promote the anti-cancer chemotherapeutic effect of other chemotherapeutics, such as temozolomide, and potentiates the effects of ionizing radiation therapy (see “Abstract” on page 1).  Thus, the alisertib Aurora-A kinase inhibitor is known in the art for its medicinal abilities to inhibit cancer metastases.
Furthermore, the reference MEDINA teaches that the PDK1 inhibitor MP7 (compound 11 of Fig 3 on page 2728) is known in the art to have medicinal abilities to inhibit cancer metastases (see right column on page 2732).

Ascertaining the differences between the prior art and the claims at issue:
Neither the reference HONG nor the reference MEDINA teach a pharmaceutical combination comprising MP7 PDK1 inhibitor and Alisertib Aurora-A kinase inhibitor.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of pharmaceutical combinations comprising MP7 PDK1 inhibitors and Alisertib Aurora-A kinase inhibitors useful for treating cancers and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these pharmaceutical combinations and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims are prima facie obvious in light of the combination of references HONG and MEDINA.
The skilled artisan would find it obvious before the effective filing date of the claimed invention to combine the PDK1 inhibitor MP7 (MEDINA) with the Aurora-A kinase inhibitor Alisertib (HONG) thereby arriving at the instant invention of claims 24-25.

The artisan would therefore expect that the pharmaceutical combination of Alisertib and MP7 would be useful to inhibit cancer metastasis since each constituent medicament (alisertib and MP7) could individually inhibit metastasis (HONG and MEDINA citations, above).  Furthermore, the anti-metastatic combination of MP7 and alisertib would be expected to augment Alisertib’s ability to synergize/add to the anti-cancer chemotherapeutic effects of other known medicaments, such as temozolomide and Alisertib’s abilities to potentiate the effects of ionizing radiation cancer therapy (see HONG “Abstract” on page 1).  Thus, adding an anti-metastatic MP7 to the Alisertib medicament which has anti-metastatic qualities and also syngergizes with and adds to the effectiveness of other chemotherapeutic modalities would be expected to be a powerful cancer fighting combination.
Canceling claims 24-25 will render moot this rejection.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill  prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 17-18 are objected to for run-on names of compounds.  See “Claim Objections” section, above.
Claims 23-26 are not presently allowable as written.
Claims 12-16 and 20-21 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of instant claim 12.
The reference LIND (WO 2008/005457 A2, previously provided to Applicants), discloses compound 199:  
    PNG
    media_image1.png
    194
    638
    media_image1.png
    Greyscale
 (page 268), wherein B is =CH-D, and wherein D is an imidazolyl.
However, the LIND reference is a close art and not a prior art reference since A is an alkene (double bonded) linker not permitted by instant claim 12 (one structural difference); and since R1 and R2 are each H (provisio of claim 12 prohibits R1 and R2 
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of LIND to arrive at the instant claim 12 compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625